Citation Nr: 0806789	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a gun 
shot wound to the right leg.

4.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the residuals of a gun shot 
wound to the right leg.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the right knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefits 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing between the Board and the 
St. Louis RO in June 2007 to present testimony on the issue 
on appeal.  He submitted additional evidence at that time, 
with a waiver of RO consideration of that evidence.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for several disorders 
which he contends are the result of his service.  In April 
2005, the RO made a formal finding that the veteran's service 
medical records were lost.  That memo indicated that the 
National Personnel Records Center (NPRC), and its Records 
Management Center (RMC), reported having sent the service 
medical records to the St. Louis RO in August 2004.  The RO 
never received the veteran's service medical records.  Follow 
up requests were answered by the RMC, which indicated that it 
had no records because they had been previously mailed.  
Thus, the veteran's service medical records have been lost.  
In such circumstances, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Accordingly, the 
following areas require further development.

An alternate source of service medical information exists in 
this case.  In his hearing before the undersigned in June 
2007, the veteran testified that he was treated in service 
for an accidental, self-inflicted gun shot wound to his right 
thigh at the Naval Hospital at the Pearl Harbor Naval Base.  
Although he could not remember the exact date, he recalled 
that it was in the summer of 1970.  Personnel records show 
that the veteran was stationed in Hawaii from July 1969 to 
September 1972.  An attempt must be made through the hospital 
to obtain any clinical records for this veteran during his 
tour of duty in Hawaii.  

The veteran has not undergone a VA examination referable to 
the gun shot claim, as the RO found, in part, that one was 
not required because the evidence did not show an injury in 
service.  Because of the heightened duty in this case, an 
examination must be conducted to determine whether the 
veteran has residuals from a gun shot wound that are as 
likely as not related to the in-service accident which he 
describes.  

The veteran also testified credibly that he had experienced 
hearing loss and ringing in the ears since his service, but 
that he found it to be an annoyance, rather than a medical 
condition for which he should seek treatment.  Thus, he 
simply put up with the problems, which explains the lack of 
medical treatment for either disability until 1990.  

In a February 2006 VA medical examination, the reviewing 
audiologist relied on the length of time between the 
veteran's separation and his first documented diagnosis of 
sensorineural hearing loss in forming his opinion that there 
was no nexus to service.  The audiologist also referenced 
reports of medical history in January and August 1986, at 
which time the veteran checked the "NO" box for hearing 
loss.  In his hearing, the veteran clarified that these 
histories were recorded in conjunction with employment 
examinations and that at that time, his decrease in hearing 
acuity was manageable, and therefore he did not define it 
himself as a medical problem.  Given the veteran's testimony, 
an examination and opinion is  required so that a full review 
of the record and the veteran's history may be conducted.

The issues of entitlement to service connection for right and 
left knee disorders are "inextricably intertwined" with the 
residuals of a gun shot wound claim, as they are so closely 
tied together with it that a final decision cannot be 
rendered until the underlying issue has been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, they 
must also be remanded.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain all available clinical records for 
this veteran from the Naval Hospital at the 
Pearl Harbor Naval Base, dated from July 1969 
September 1972.  

2.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
residuals of a gun shot wound to the right 
thigh.  If there are scars associated, those 
should be so noted and described.  All testing 
deemed necessary must be conducted and the 
results reported in detail.  The claims file, 
to include the veteran's hearing testimony, 
must be reviewed.  The examiner is alerted to 
the absence of service medical records but is 
asked to consider whether there is evidence of 
a gun shot wound to the right thigh, and to the 
extent possible, whether it appears to be as 
old as the veteran purports (from 1970).  The 
examiner is requested to render an opinion as 
to whether it is at least as likely as not that 
the veteran has any residuals from the gun shot 
wound.  This must include whether the veteran 
has a right knee disorder secondary to the gun 
shot wound.  Also, if the veteran has a right 
knee disorder, please determine whether it is 
at least as likely as not that he has a left 
knee disorder, secondary to it.  A rationale 
for any opinion offered is requested.  

3.  Schedule the veteran for a VA examination 
to determine the nature and etiology of his 
hearing loss and tinnitus.  A complete history 
must be obtained of the veteran's noise 
exposure, both in service and since service.  
Based on the examination and a review of the 
claims file, the examiner is asked to render an 
opinion as to whether it is at least as likely 
as not that the veteran's current hearing loss 
and tinnitus are related to the noise exposure 
in service.  The examiner is advised that the 
veteran has credibly testified as to having 
decreased hearing acuity and ringing in his 
ears both during service and thereafter, and 
that his testimony on the matter is sufficient 
to establish that.  A rationale for any opinion 
offered is requested.  

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



